Citation Nr: 1414625	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  12-30 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement or payment for unauthorized medical services provided by Putnam Community Hospital on July 25, 2012.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from September 1957 to September 1960.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision by the Medical Administration Service (MAS) of the Gainesville, Florida, VA Medical Center (VAMC), which denied the Veteran's claim for reimbursement or payment for unauthorized medical services rendered on July 25, 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

Unauthorized medical services provided by Putnam Community Hospital on July 25, 2012, were covered, in whole or in part, by a health-plan contract, i.e., Medicare.  


CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized medical services provided by Putnam Community Hospital on July 25, 2012, have not been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2013); 38 C.F.R. § 17.1002 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  However, because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Moreover, there is no basis on which the benefit could be granted, and any deficiencies in notice are nonprejudicial.  See Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005); Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003); Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  In addition, there is no reasonable possibility that any additional notice or assistance would aid the appellant in substantiating the claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  As discussed below, the pertinent facts of this case are not in dispute, and the outcome of the Board's decision depends solely on an application of the relevant law to the Veteran's claim. 

The Veteran seeks payment or reimbursement for medical expenses incurred in the course of treatment rendered on July 25, 2012, in the emergency department of Putnam Community Hospital.  

The Veteran does not have any adjudicated service-connected disabilities, nor was authorization for the hospital visit obtained in advance, or within 72 hours of the visit.  See 38 C.F.R. § 17.54 (2013) (where an emergency exists at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission).  Accordingly, the claim was considered under the Millennium Health Care and Benefits Act, Public Law 106-117, which provides for the reimbursement of non-VA emergency treatment for which the Veteran is personally liable in certain circumstances, regardless of service-connected status, if specified criteria are met.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  

The evidence shows that on July 25, 2012, the Veteran sought treatment at the emergency department of Putnam Community Hospital (Putnam) for complaints of increasing shortness of breath.  He was found to have a massive pulmonary embolism.  He was transferred, via ambulance and helicopter, to the Gainesville VAMC, approximately 43 miles away, where he was admitted for further evaluation and treatment.  

On July 26, 2012, the MAS stated that no payment for the transportation expenses would be authorized, although there is no record that the transportation providers submitted a claim.  

In August 2012, a claim for medical services provided in Putnam's emergency department on July 25, 2012, in an amount totaling $653.00, was received.  Authorization for the hospital visit was not obtained in advance, or within 72 hours of the visit.  See 38 C.F.R. § 17.54 (2013) (where an emergency exists at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission).  In addition, service connection is not in effect for any disabilities.  Therefore, the claim was considered under the Millennium Health Care and Benefits Act, Public Law 106-117, which provides for the reimbursement of non-VA emergency treatment for which the Veteran is personally liable in certain circumstances, regardless of service-connected status, if specified criteria are met.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  

The Board concedes that the criterion for an emergency was present.  However, to be eligible for reimbursement under this law, all of the listed criteria must be met.  Id.  As pertinent to this claim, reimbursement may not be provided if the veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  38 U.S.C.A. § 1725(b)(3)(B); 38 C.F.R. § 17.1002(f).  A "health-plan contract" includes Medicare.  38 U.S.C.A. § 1725(f)(2)(B); 38 C.F.R. § 17.1001(a)(2) (health-plan contract includes an insurance program under 42 U.S.C.A. § 1395c (Medicare Part A) and 42 U.S.C.A. § 1395j (Medicare Part B)).  Therefore, because the Veteran has coverage under Medicare Part A and Part B, his claim must be denied, despite the presence of an emergency, and even if Medicare does not cover all of the costs.  

The Veteran contends that the treatment was for disorders that resulted from VA treatment.  He states that the blood clot (pulmonary embolism) was a result of his hip replacement surgery a month earlier.  However, this is not a basis for payment or reimbursement for unauthorized private medical expenses.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  The Veteran appears to be referring to a criterion for authorized medical expenses.  In certain circumstances, VA may contract with non-VA facilities for hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving hospital care or medical services in a VA facility, and for which the facility is not staffed or equipped to perform, and transfer to a public or private hospital which has the necessary staff or equipment is the only feasible means of providing the necessary treatment, until such time following the furnishing of care in the non-VA facility as the veteran can be safely transferred to a VA facility.  38 C.F.R. § 17.52(a)(3).  Here, the Veteran was not transferred from a VA facility to a non-VA facility; instead, the hip surgery occurred a month before the July 25, 2012, emergency treatment at issue; and he had been discharged to home.  

In sum, despite the presence of an emergency, because the Veteran's unauthorized private medical services provided on July 25, 2012, were covered, at least in part, by Medicare A and B, under the law as applied to the undisputed facts, the claim cannot be allowed.  As the law and not the evidence is dispositive concerning this issue, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).
 

ORDER

Reimbursement or payment for unauthorized medical services rendered in connection with private treatment at Putnam Community Hospital on July 25, 2012, is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


